ON PETITION FOR RE-HEARING.
Scott, J.
A petition for re-hearing has been filed in this case, calling the attention of the court to the fact that judgment was obtained by the plaintiff in the superior court against Huntington & Litle, the contractors, for the said materials which were furnished to them. There was no appeal by Huntington & Litle from the judgment, and respondent asks that the judgment in this court be so far modified as to direct a dismissal of the cause only as to Samuel Wolff, who did appeal, and that it be allowed to stand as against the contractors, Huntington & Litle.
The respondent is entitled to this under the ruling in Hildebrandt v. Savage, 4 Wash. 524 (30 Pac. Rep. 643). Consequently, the order of this court heretofore made directing the action to be dismissed is modified to that extent, and the superior court is directed to dismiss the same as to *268Samuel Wolff, the appellant, and the said judgment is allowed to stand in full force as against said contractors, Huntington & Litle.
Anders, C. J., and Hoyt, J., concur.
Stiles, J. Upon authority of Hildebrandt v. Savage, I concur.